           Case 1:19-cv-09895-VEC Document 41 Filed 05/18/20 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #:
 -------------------------------------------------------------- X        DATE FILED: 5/18/2020
 SHENZHEN SMOORE TECHNOLOGY LTD., :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :          19-CV-9895 (VEC)
                                                                :
                                                                :                ORDER
 AXXXXXXXX et al.,                                             :
                                                                :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on November 4, 2019 (Dkt. 4), the Court entered a preliminary injunction

(the “PI Order”) against Defendants;

        WHEREAS Plaintiff has certified that Defendants have been served with the Complaint,

PI Order, and a summons (Dkts. 17, 18), except Defendants aspireagent, aspirebuy, aspiresale,

hotsaleoutlet and ihealth, but no Defendant has appeared in this action; and

        WHEREAS Plaintiff has voluntarily dismissed this action against Defendants

aspireagent, aspirebuy, aspiresale, hotsaleoutlet and ihealth, among other Defendants;

        IT IS HEREBY ORDERED that Plaintiff must move for default judgments against each

remaining Defendant no later than June 9, 2019. Plaintiff must submit separate proposed

judgments for each remaining Defendant and must comply with this Court’s Individual Practices

in Civil Cases, Attachment A.

SO ORDERED.
                                                                    ________________________
Date: May 18, 2020                                                     VALERIE CAPRONI
      New York, New York                                             United States District Judge
